DETAILED ACTION

Status of Claims
Amendment filed October 7, 2022 is acknowledged.   
Claims 17-20 have been cancelled by the applicant.
Claims 1-16 and 21-24 are pending. 
Claims 1, 8-9, 12, and 21 have been amended.    
Claims 1-16 and 21-24 are examined below.
Claims 21-24 are rejected.
Claims 1-16 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed October 7, 2022, with respect to claims 1 and 9 have been fully considered and are persuasive.  The rejection of claims 1 and 9 has been withdrawn. 

Applicant's arguments filed October 21, 2022 regarding claim 21 have been fully considered but they are not persuasive. 
Regarding claim 21, applicant argues:
However, as Baek's Figure 12 clearly shows, neither of Baek's asserted encapsulants (insulating layer 111 or encapsulant 130) laterally surround Baek's asserted conductive via (113), laterally surround Baek's asserted semiconductor die (120), and physically contact a sidewall surface of Baek's asserted semiconductor die (120).

However, as shown below, Baek’s layers 111 and 130 teach the limitations of the claim.  Thus, applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al. of record (US Pub. No. 2018/0294299; hereinafter “Baek”).

Regarding claim 21, Baek (Figure 12) teaches a device comprising:
a semiconductor die (120) attached to a first redistribution structure (141, 142, 143), wherein the semiconductor die comprises a sensor (120), wherein a top surface of a sensing region of the sensor is exposed (top surface light emitting sensor 120 is exposed to light through hole 140H);
a conductive via (113) on the first redistribution structure (touches redistribution structure) adjacent the semiconductor die;
a first insulating material (111 and 130) on the first redistribution structure, wherein the first insulating material laterally surrounds the conductive via, laterally surrounds the semiconductor die, and physically contacts a sidewall surface of the semiconductor die;
a second insulating material (141; lower) extending on the first insulating material and on the semiconductor die;
a conductive layer (142) on the second insulating material;
a first conductive feature (143b) extending through the second insulating material from the conductive via to the conductive layer;
a second conductive feature (143a) extending through the second insulating material from the semiconductor die to the conductive layer; and
a third insulating material (141; higher) on the second insulating material and on the conductive layer.

Regarding claim 22, Baek teaches a top surface of the conductive via (112a) and a top surface of the first insulating material (130) are level.

Regarding claim 23, Baek teaches the top surface of the semiconductor die (120) is free of the first insulating material (top surface of a sensing region of the sensor which is exposed through hole 140H is free of material 111 and 130; Figure 12).

Regarding claim 24, Baek teaches a top surface of the first insulating material (111; the surface on which 112b resides) is farther from the first redistribution structure (141, 142, 143) than the sensing region of the semiconductor die (120 (see below).

    PNG
    media_image1.png
    454
    708
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, nowhere in the prior art is the explicit combination of limitations which includes:
a device comprising:
a sensor die having a sensing region at a top surface of the sensor die;
an encapsulant at least laterally encapsulating the sensor die, wherein the encapsulant physically contacts a sidewall surface of the sensor die;
a conductive via extending through the encapsulant; and
a front-side redistribution structure on the encapsulant and on the top surface of the sensor die, wherein the front-side redistribution structure is connected to the conductive via and the sensor die, wherein an opening in the front-side redistribution structure exposes the sensing region of the sensor die, and wherein the front-side redistribution structure comprises a first dielectric layer extending over the encapsulant and the top surface of the sensor die, wherein a sidewall of the first dielectric layer forms a sidewall of the opening, a metallization pattern on the first dielectric layer, and a second dielectric layer extending over the metallization pattern and the first dielectric layer, wherein a top surface of the first dielectric layer adjacent the sidewall of the first dielectric layer is free of the second dielectric layer,
nor did any combination of references show the explicit combination of limitations to be obvious to one of ordinary skill in the art.

Regarding claim 9, nowhere in the prior art is the explicit combination of limitations which includes:
a package comprising:
a semiconductor die comprising a contact pad on a top surface of the semiconductor die and a sensing region on the top surface of the semiconductor die;
an encapsulant surrounding the semiconductor die and physically contacting the semiconductor die, wherein the top surface of the semiconductor die and a bottom surface of the semiconductor die are free of encapsulant;
a conductive via extending through the encapsulant, the conductive via separated from the semiconductor die by the encapsulant;
a first dielectric layer extending over a top surface of the encapsulant, along a sidewall of the encapsulant, and over the top surface of the semiconductor die, wherein the first dielectric layer has a first opening that exposes the sensing region of the semiconductor die;
a conductive layer over a top surface of the first dielectric layer, the conductive layer extending through the first dielectric layer to contact the conductive via and extending through the first dielectric layer to contact the contact pad; and
a second dielectric layer overlying the conductive layer, wherein the second dielectric layer has a second opening that exposes the sensing region of the semiconductor die through the first opening in the first dielectric layer,
nor did any combination of references show the explicit combination of limitations to be obvious to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeong (US 10,431,615).
Song et al. (US Pub. No. 2022/0068818)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817